Citation Nr: 1309495	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  09-45 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lung cancer, including as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1957 to January 1961.  

This matter comes before the Board of Veterans' Appeals (Board) from a 
July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at a Travel Board hearing at the RO in September 2011 before a Veterans Law Judge who is no longer employed by the Board, having retired following many years of dedicated service.  The Board previously adjudicated the Veteran's claim on appeal in April 2012.  The Veteran's claim for service connection for lung cancer, including as secondary to asbestos exposure, was denied.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's attorney (whose representation was limited to the Court) and VA's General Counsel filed a Joint Motion with the Clerk of the Court requesting that the Court vacate the Board's decision and remand the case to the Board for further development and re-adjudication in accordance with the directives of the November 2012 Joint Motion.  The Court granted the Joint Motion for Remand in November 2012.

The Veteran's claims folder has been returned to the Board for further appellate review.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

In September 2011, the Veteran provided testimony at a Board hearing regarding the issue of service connection for lung cancer, including as secondary to asbestos exposure.

The Board sent the Veteran a letter in January 2013 informing him that the Veterans Law Judge who conducted his hearing in September 2011 is no longer employed by the Board and offered the Veteran the opportunity to testify at another Board hearing.  That same month the Veteran requested a hearing before another Veterans Law Judge at the RO.

The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  Therefore, the Veteran should be scheduled for a new hearing before the Board at the RO in St. Petersburg, Florida.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing at the RO in St. Petersburg, Florida, in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of all correspondence sent to the Veteran with regard to scheduling the Travel Board should be placed in the claims folder.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


